DETAILED ACTION
This office action is in response to applicant’s filing dated December 17, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3 and 5 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed December 17, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 3; cancelation of claim(s) 4; and addition of new claim(s) 25. 

Priority
The present application is a continuation of US Application No. 16/317,914 filed on January 15, 2019, which is a 371 of PCT/US17/42056 filed on January 14, 2017, which claims benefit of US Provisional Application No. 62/362,675 filed on July 15, 2016.  The effective filing date of the instant application is July 15, 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Acknowledgement is made of the drawings received on September 9, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gooyit et al (J Med Chem, 2014; 57(13):5792-5799, cited in the IDS dated September 9, 2020).
Regarding claim 5, Gooyit teaches Compound 4 (Figure 1):

    PNG
    media_image1.png
    184
    244
    media_image1.png
    Greyscale

1 is OH (Table 1).  Compound 4a reads on instantly claimed Compound 6a.
  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delavenne et al (WO 2016/038035 A1, published March 17, 2016, cited in the IDS dated September 9, 2020) in view of Curry (Clin Lab Med, 2010; 30(1):329-342).
Regarding claims 1-3, Delavenne teaches a method of treating a disease or infection caused by positive bacteria comprising administering a halogenated salicylanilide, niclosamide, and derivatives thereof (claim 37).
Niclosamide has the structure (:

    PNG
    media_image2.png
    177
    290
    media_image2.png
    Greyscale

Niclosamide differs from the instantly claimed compounds in that Ar is a substituted phenyl, substituted with a halogen, Cl, and a nitro group, while the instantly claimed compounds comprise a substituted benzyl, e.g.:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



	A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  The only difference between the compound of the prior art and that of the instant claims is that the instantly claimed compounds contain an additional -CH2- between the amino group and the Ar ring to form a benzyl.   Thus, the compounds of the cited art are of very close structural similarity that the skilled artisan would have a reasonable expectation that the compounds would have similar properties.  The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (i.e. they would be useful against gram positive bacteria).  There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Delavenne and their use as treatment for gram positive bacteria.  Motivation to produce a single isomer by utilizing a method well-known in the art flows logically from the desirability of producing a compound and pharmaceutical composition that will produce an optimal therapeutic effect, taken together with the fact that a successful method for producing the appropriate starting material is taught in the prior art.  Please reference In re Anthony, 162 USPQ 594, and In re Adamson, 125 USPQ 233.
Clostridium difficile.
	However, Curry teaches Clostridium difficile infections (CDI) have emerged as one of the principal threats to the health of hospitalized and immunocompromised patients (Synopsis), and Clostridium difficile is an obligate anaerobic, spore-forming, Gram-positive rod (page 2, 1st paragraph).  Thus, Curry establishes that Clostridium difficile is a gram-positive bacteria.
As such, since Delavenne renders obvious a method of treating an infection caused by gram positive bacteria comprising a compound of Formula (I) wherein Ar is benzyl, and since Curry teaches that Clostridium difficile is a gram positive bacteria, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of treating a gram positive bacteria to treat Clostridium difficile infection with an expectation of success, since the prior art establishes that structurally similar compounds are useful for treating infections caused by gram positive bacteria and Clostridium difficile is a gram positive bacteria.
Taken together, all this would result in the practice of the method of claims 1-3 with a reasonable expectation of success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,792,272 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The previously allowed claims are directed to a method of treatment of a Clostridium difficile infection in a mammal comprising administering to the mammal an effect dose of compound of Formula (I).  The Compound of Formula (I) differs from instantly claimed Compound of formula (I) in that Ar is phenylethyl in the previously allowed claims and benzyl in the instant claims.  Thus, the compounds of the previously allowed claims are homologs of the instantly claimed compounds.  
MPEP 2144.09 states:
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  Thus, the compounds of the previously allowed are homologs which are taught for the same purpose, and are of very close structural Clostridium difficile infection).  There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and methods of the previously allowed claims.  Motivation to produce a single isomer by utilizing a method well-known in the art flows logically from the desirability of producing a compound and pharmaceutical composition that will produce an optimal therapeutic effect, taken together with the fact that a successful method for producing the appropriate starting material is taught in the prior art.  Please reference In re Anthony, 162 USPQ 594, and In re Adamson, 125 USPQ 233.

Conclusion
Claims 1-3 and 5 are rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628